HARPER, J.
(concurring). I agree that this case should be reversed and dismissed on the grounds of defects in the indictment and the error of the court in defining insolvency. The law in respect to insolvency is as laid down by Judge DAVIDSON in this opinion. The opinion not having been written until to-day (the day of adjournment), I have not had opportunity to investigate the record, nor other questions discussed in the opinion in this case; but, inasmuch as the case must be dismissed because of defects in the indictment, and for that reason the other questions are not essential to a disposition of the case, I do not think the opinion should be longer delayed.